DETAILED ACTION
The communication dated 10/12/20 has been entered and fully considered
Claims 1, 17, 18, 20, 21, and 25 have been amended.  Claim 26 is new.   Claims 3, 5, 7, 9, 22, and 24 have been canceled.  Claims, 1, 2, 4, 6, 8, 10-21, 23, 25, and 26 are pending. 

Response to Amendment
The amendments to the claims and the new claim do not overcome the cited prior art.
The claims are not interpreted under 112(f) in light of the claim amendments and applicant’s arguments. The applicant defines “holding mechanism” as any structure that can hold the roller in a central position in which the roller axis is parallel to the transverse axis of the support head.
The 112(b) rejections are withdrawn in light of the claim amendments and applicant’s arguments. 

Response to Arguments
The applicant argues that the coil spring in Yamakawa appears to bias the roller toward a central position which only returns the roller to the central position when the roller is moved up, and thus, does not hold the roller in a central position.
The examiner argues that under broadest reasonable interpretation, a coil spring that biases the roller toward a central position still holds the roller in a central position as instantly claimed.

The applicant argues that the “holding mechanism” recited in claim 1 permits the roller to be selectively operable in two different states: holding the roller in the central position and releasing the roller to allow the roller to tilt.
The examiner argues that these two different states are not recited in the rejected claim as mutually exclusive as the holding mechanism of Yamakawa both allows the roller to tilt as well as biases or hold the roller to return to a central position.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant argues that Chitwood does not disclose the holding mechanism as required by the instant claim 1.
The examiner argues that Chitwood is not used in the rejection of instant claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8, 10, 20, 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (JPS62144927), hereinafter Yamakawa.
Note: the examiner has provided an English machine translation of Yamakawa.
Regarding claim 1, Yamakawa teaches a lay-up head for applying elongate fibre reinforcement material to an application surface, comprising:

a roller for pressing elongate fibre composite material against the application surface (roll 22 presses FRP tape 12 to the mold 24, pg. 5, top para., Figs. 4 and 5), wherein the roller is configured to be selectively tiltable with respect to the support head such that the roller axis can be angled with respect to the transverse axis of support head (roll 22 is selectively tiltable with respect to the bracket 30, the roller axis being the axial axis, pg. 5, top para., Figs. 4 and 5); and
a holding mechanism operable to hold the roller in a central position in which the roller axis is parallel to the transverse axis of the support head (bracket 28 holds the roll 22 and keeps the roll centered with the coil spring 54, bottom of pg. 5 and top of pg. 6, Figs. 4 and 5),
wherein the holding mechanism is operable to selectively release the roller to allow the roller to tilt (the roll 22 is able to tilt as the coil spring 54 is not completely rigid and allows for movement/tilt of the bracket 28 and the roll 22 and the coil spring 54 also keeps the roll 22 centered, bottom of pg. 5 and top of pg. 6, Figs. 4 and 5).
Yamakawa teaches a dispenser (FRP tape supply reel 10, bottom para. of pg. 3, Figs. 1-3) carried by the support head configured to dispense elongate fibre reinforcement material in a different embodiment.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the FRP tape supply reel of Figs. 1-3 to the embodiment of Figs. 4 and 5 and attached it to the bracket 30 since it has been held that combining prior art elements according to known 
Regarding claims 2, 4, 6, 8, 10 and 20, Yamakawa teaches all the limitations of claim 1 and Yamakawa further teaches wherein the holding mechanism is operable to apply a holding force to hold the roller in a central position (the coil spring 54 inherently applies a spring force that would pull the bracket 28 and roll 22 to the center position, bottom of pg. 5 and top of pg. 6, Figs. 4 and 5);
wherein the roller is biased to the central position, and wherein the holding mechanism biases the roller to the central position (the coil spring 54 inherently applies a spring force that would pull the bracket 28 and roll 22 to the center position, bottom of pg. 5 and top of pg. 6, Figs. 4 and 5);
wherein tilting movement of the roller is damped, and wherein the holding mechanism is arranged to damp a tilting movement of the roller (the coil spring 54 inherently applies a spring force that would pull the bracket 28 and roll 22 to the center position effectively dampening any tilting motion, bottom of pg. 5 and top of pg. 6, Figs. 4 and 5);
wherein the roller is pivotable with respect to the support head about a roller pivot axis, and wherein the roller pivot axis is substantially perpendicular to the roller axis (the roll 22 is pivotable with respect to the bracket 30 and the turning center P has an axial axis perpendicular to the roller axis, top of pg. 5, Figs. 4 and 5);
wherein the roller is mounted to a carrier which is pivotably mounted to the support head (roll 22 is monted to the bracket 28 which is pivotably mounted to the bracket 30, top of pg. 5, Figs. 4 and 5); and

Regarding claim 21, Yamakawa teaches all the limitations of claim 1 and Yamakawa further teaches a cutting mechanism operable to sever elongate fibre reinforcement material passing through a slot of the cutting mechanism (cutting device 18, pg. 3, bottom para., Figs. 1 and 2).
While the embodiment in Figs. 4 and 5 do not show the cutting device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the cutting device to the support head of the Figs. 4 and 5 embodiment since it has been held that combining prior art elements according to known methods to yield predictable results would only take routine skill in the art. See MPEP 2143(I)(A).
The examiner notes that the elongate slot of the cutting device 18 in Fig. 1 would be parallel with the transverse axis of the support head/bracket 30 since it would also be parallel with the axial direction of the roll 22.
Regarding claims 23, Yamakawa teaches all the limitations of claim 1, but Yamakawa does not teach applying a plurality of lengths of elongate fiber reinforcement material side-by-side.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a plurality of the FRP tape applying devices disclosed by Yamakawa to simultaneously apply a plurality 
Regarding claim 26, Yamakawa teaches a lay-up head for applying elongate fibre reinforcement material to an application surface, comprising:
a support head having a transverse axis (bracket 30 with transverse axis in the horizontal direction (left to right) of Fig. 4, top para. of pg. 5, Figs. 4 and 5);
a roller for pressing elongate fibre composite material against the application surface (roll 22 presses FRP tape 12 to the mold 24, pg. 5, top para., Figs. 4 and 5), wherein the roller is configured to be selectively tiltable with respect to the support head such that the roller axis can be angled with respect to the transverse axis of support head (roll 22 is selectively tiltable with respect to the bracket 30, the roller axis being the axial axis, pg. 5, top para., Figs. 4 and 5); and
a holding mechanism operable to hold the roller in a central position in which the roller axis is parallel to the transverse axis of the support head (bracket 28 holds the roll 22 and keeps the roll centered with the coil spring 54, bottom of pg. 5 and top of pg. 6, Figs. 4 and 5),
wherein the holding mechanism is operable to selectively release the roller to allow the roller to tilt (the roll 22 is able to tilt as the coil spring 54 is not completely rigid and allows for movement/tilt of the bracket 28 and the roll 22 and the coil spring 54 also keeps the roll 22 centered, bottom of pg. 5 and top of pg. 6, Figs. 4 and 5).

Claims 11-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (JPS62144927), hereinafter Yamakawa, as applied to claim 1, and in further view of Hegerhorst (US Patent No. 6,026,883), hereinafter Hegerhorst, and Chitwood (US Patent No. 3,574,040), hereinafter Chitwood.
Regarding claims 11 and 12, Yamakawa teaches all the limitations of claim 1, but does not teach linear actuators arranged in opposing directions.
Hegerhorst teaches a roller 104 that is biased toward a central position by coil springs 122 acting on both sides of the roller (Col. 5, lines 40-67, Figs. 1-4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coil spring mechanism of Yamakawa with the opposing coil springs of Hegerhost since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to 
The examiner notes that the opposing coil springs of Hegerhost would need to connect from the support head to the bracket that holds the roll in Yamakawa.
This combination does not teach linear actuators.
However, Chitwood teaches a pneumatic actuator 100 that biases the roller (Col. 7, lines 30-40, Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used two opposing pneumatic linear 
Regarding claims 13 and 14, the combination of Yamakawa, Hegerhost, and Chitwood teaches all the limitations of claims 1 and 12, and the examiner notes that the pneumatic linear actuators disclosed above would need to be mounted to the support head in order to impart force onto the bracket with the roll of Yamakawa to cause it to pivot/bias to the center.
This combination above teaches that the linear actuators are connected with no free end having a bearing surface.
However, it would have been obvious to separate the connections and have the free ends of the pneumatic actuators act against a corresponding bearing surface of the bracket with the roll since it has been held that making separable only takes routine skill in the art and would not yield unpredictable results. See MPEP 2144.04(V)(C).
Regarding claims 15-19, the combination of Yamakawa, Hegerhost, and Chitwood teaches all the limitations of claims 1 and 12, and Hegerhost further teaches wherein the first and second linear actuators are arranged to act in opposing directions parallel to the transverse axis of the support head (opposing linear actuators (substituted for the coil springs 122) are collinear with an axis that is parallel to the transverse axis, Fig. 4); and

wherein the holding mechanism is operable to hold the roller in a central position by controlling the pressure of gas supplied to the first and second pneumatic linear actuators (actuation is controlled through a servo valve and is capable of being operated to hold the roller in a central position, Col. 7, lines 30-40);
wherein the holding mechanism is operable to apply a holding force to hold the roller in a central position (actuation is controlled through a servo valve and is capable of being operated to hold the roller in a central position, Col. 7, lines 30-40);
wherein the holding mechanism is operable to release the roller by controlling the pressure of gas supplied to the first and second pneumatic linear actuators (actuation is controlled through a servo valve and is capable of being operated to release the roller from a central position, Col. 7, lines 30-40); and
a controller configured to control the pressure of gas supplied to the first and second pneumatic linear actuators (actuation is controlled through a servo valve, Col. 7, lines 30-40).
	Regarding claim 25, the combination above of Yamakawa, Hegerhost, and Chitwood, as applied to claims 1 and 11-19, teaches all the limitations of claim 25 (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748